Title: Septr. 10th. 1761.
From: Adams, John
To: 


       Spent Evening at Zabs with the Parson.
       Wibirt. I have seen a Picture of Oliver Cromwell, with this Motto under it— 
         
          Careat successibus opto
          Quisquis ab Eventu, facta notanda putat.
         
         I pray that he may want success, who thinks that Deeds are to be estimated from their Event, their success. Oliver was successful but not prudent nor honest, nor lawdable nor imitable.
       
       A certain Romish Priest had five young Nuns, committed to his Charge, i.e. he was appointed the Confessor to them. And after a while they all five proved with Child by him. He was summoned into the spiritual Court, to answer to the Charge of Fornication. The Judge told him he was charged with a criminal Correspondence with all five of the Nuns that had been entrusted to his Care. The Priest replies, Quinque mihi tradidit Dominus Talenta, Et Ecce alia quinque super lucratus sum.—The Judge was so well pleased with his Confession that he said Remittuntur tibi Peccata tua, Abi in Pace.
      